Citation Nr: 0329655	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  95-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
June 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Atlanta Regional Office (RO), which 
denied entitlement to service connection for hearing loss, a 
low back disability, and for heart disease.

In April 1995, the veteran testified at a personal hearing at 
the RO.

The Board notes that the veteran initiated an appeal with 
respect to the initial rating assigned to her cervical spine 
disability.  She did not perfect an appeal, however, and that 
issue is not before the Board.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2003).


REMAND

In May 1993, the RO sent the veteran a letter informing her 
of her rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the letter, the RO 
instructed her to respond within 60 days.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), Court of Appeals 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court of Appeals made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court of 
Appeals found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, when providing the veteran with notice 
as required by the VCAA, the RO must explain to the veteran 
that a full year is allowed to respond to a VCAA notice.

In addition to the foregoing, the RO denied service 
connection for the disabilities enumerated above without 
seeking the opinion of a physician regarding the etiology of 
those disabilities.  VA examinations must be conducted before 
the Board renders a decision on these issues.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO must inform the veteran of the 
provisions of VCAA, the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.  
The RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should schedule the veteran 
for a VA audiologic examination.  The 
examiner should ascertain whether the 
veteran suffers from hearing loss.  If 
so, the examiner should provide an 
opinion regarding etiology.  The examiner 
is asked to review the claims file in 
conjunction with the examination and to 
provide a rationale for all conclusions 
reached.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
examiner should ascertain whether the 
veteran suffers from a low back 
disability.  If so, the examiner should 
provide an opinion regarding etiology.  
The examiner is asked to review the 
claims file in conjunction with the 
examination and to provide a rationale 
for all conclusions reached.  

5.  The RO should schedule the veteran 
for a VA cardiology examination.  The 
examiner should ascertain whether the 
veteran suffers from heart disease.  If 
so, the examiner should provide an 
opinion regarding etiology.  The examiner 
is asked to review the claims file in 
conjunction with the examination and to 
provide a rationale for all conclusions 
reached.  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical opinions are in 
complete compliance with the directives 
of this remand and, if it is not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on 
appeal, for which a notice of 
disagreement has been filed, remain 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



